In accordance with stipulation of counsel that the issue is the same in all material respects as that involved in United States v. Gehrig, Hoban & Co., Inc. (54 CCPA 129, C.A.D. 924), the court found and held that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of value for the Eleroda D-l or D-1S sparking machines, with accessories, in issue and that such value is the appraised value, less agent commission.